Citation Nr: 0707461	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-26 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for right knee 
osteoarthritis, on a direct basis or as secondary to a 
service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel





INTRODUCTION

The veteran served on active duty from April 1962 to April 
1974 and from February 1980 to June 1984.  Service personnel 
records in the veteran's claims file verify his status as a 
combat veteran, specifically his receipt of the Purple Heart 
and Combat Medical Badge.  See 38 U.S.C.A. § 1154(b) (West 
2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he currently suffers from right knee 
osteoarthritis as a result of an in-service right knee injury 
or as secondary to his service-connected left knee 
disability.  It was further indicated in the record that the 
veteran claimed he received a Purple Heart for an in-service 
right knee injury.  Attempts by the RO to verify the precise 
nature of the inservice injury for which the veteran received 
the Purple Heart have been unsuccessful.  

Service medical records do not show that the veteran was 
diagnosed with any chronic right knee disability.  However, a 
September 1970 service periodical examination report noted 
that the veteran had a right knee scar incurred in the line 
of duty.  

Post-service VA outpatient treatment records dated from 1999 
to 2002 showed findings of bilateral knee pain and 
osteoarthritis.  Private treatment records dated in August 
2002 show complaints of recurrent episodes of right knee pain 
for many years and list an impression of medial meniscus tear 
and degenerative joint disease of the right knee.  In an 
August 2002 private treatment note, the private physician 
indicated that an August 2002 magnetic resonance image (MRI) 
study confirmed the existence of a right knee medial meniscus 
tear.  An October 2002 private treatment note indicated that 
the veteran had undergone a right knee arthroscopy and 
partial meniscectomy.  

The veteran underwent a VA contract examination through QTC 
Medical Services (QTC) in February 2003.  In his report, the 
examiner indicated that the veteran's bilateral knees were 
abnormal to palpation.  The examiner also noted pain on 
motion but did not list a diagnosis for the veteran's claimed 
right knee disability.

Based on a review of the claims file, the Board finds that 
competent medical evidence of record does not adequately 
address the question of whether the veteran's claimed right 
knee disability was incurred in or aggravated by events 
during active service or is proximately due to, or the result 
of, his service-connected left knee disability.  VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if the VA 
determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2006).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims files 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2006); and the Court's 
holdings in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) are fully met.

2.  The RO should request that the veteran 
provide any pertinent evidence in his 
possession and any outstanding private 
medical records pertaining to treatment or 
evaluation of his claimed right knee 
disability and/or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  The RO should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  All 
records and/or responses received should 
be associated with the claims file.

3.  The RO should request that the veteran 
provide detailed information about the 
circumstances of his right knee injury 
during active service.

4.  Thereafter, if upon review of the 
record (including any additional records 
or statements added to the record due to 
the above requested development), the RO 
determines such action is proper, another 
attempt should be made to verify the 
nature and severity of the inserivce 
injury for which the veteran was awarded 
the Purple Heart. 

5.  After completion of the foregoing 
directives, the RO should schedule the 
veteran for an appropriate orthopedic 
examination to determine the nature and 
likely etiology of any current right knee 
disorder.  The veteran's claims folder 
must be reviewed by the examiner.  The 
examiner should describe all findings in 
detail, and should explain the rationale 
for any opinion given. 

(a) The examiner should specifically 
identify any right knee disability and 
provide a medical opinion as to whether 
it is at least as likely as not (i.e., a 
probability of 50 percent or greater) 
that any disability diagnosed was 
incurred in or aggravated by events 
during the veteran's period of active 
service, to include a claimed right knee 
injury.  

(b) The examiner should also provide a 
medical opinion as to whether it is at 
least likely than not (i.e., a 
probability of 50 percent or greater) 
that any diagnosed right knee disability 
was caused by the veteran's service-
connected left knee disability, or was 
aggravated by (i.e., increased in 
disability by) the veteran's service-
connected left knee disability.  If the 
examiner determines that any diagnosed 
right knee disability was aggravated by 
the veteran's service-connected left knee 
disability, the examiner should indicate 
the extent of such aggravation.

For all opinions requested above, it would 
be helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility".  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

6.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for right knee 
disorder, on a direct basis or as 
secondary to his service-connected left 
knee disability.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.  The SSOC must contain 
notice of all relevant actions taken on 
the claim since August 2004.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



